Citation Nr: 0331512	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  98-19 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for bilateral varicose 
veins, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


REMAND

The appellant served on active duty from February 1965 to 
October 1968.

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  The RO should inquire of the appellant 
whether he was seen by Dr. William J. Meis, 
subsequent to his June 2003 hearing and, if 
so, ask him to provide these treatment 
records or information regarding the 
treatment dates along with an authorization 
for the release of this information.  The 
appellant should also identify any additional 
medical treatment he received, for which 
treatment records have not been associated 
with the claims file and provide any 
necessary authorization for the release of 
this information.  The RO should attempt to 
secure copies of the medical records 
identified by the appellant for association 
with the claims folder.  A negative reply to 
any such request for records should be 
indicated in writing.

3.  The appellant should be scheduled for a 
VA vascular examination to determine the 
severity of his bilateral varicose veins.  
The claims file should be provided to the 
examiner prior to examination and the 
examiner should review the appellant's 
medical history.  All tests and studies 
deemed necessary should be conducted.  The 
examiner should comment on whether there is 
involvement of the deep circulation; the 
degree of swelling and distortion of the leg; 
the size and extent of the varicosities; and 
the presence, if any, of ulceration, 
pigmentation, edema, marked distortion, or 
sacculation.  The examiner should also state 
whether there is persistent edema and stasis 
pigmentation or eczema, with or without 
intermittent ulceration; persistent edema or 
subcutaneous induration, stasis pigmentation 
or eczema, and persistent ulceration.  

4.  The RO should then take adjudicatory 
action on the claim here at issue.  If the 
benefit sought remains denied, the RO 
should furnish the veteran a supplemental 
statement of the case (SSOC).  Thereafter, 
the case should be returned to the Board.  


The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified, but he may submit additional evidence and argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



